DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13, 15-17 & 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited patents used together or separately teach generating, by the hearing assistance device, a first audio cue of a sequence of audio cues, wherein the first audio cue audibly instructs the wearer through a first action of a series of actions to perform themselves including their own head movement in accordance with a predetermined corrective or therapeutic maneuver, the predetermined corrective or therapeutic maneuver comprising actions for correcting Benign Paroxysmal Positional Vertigo or actions of a vestibular rehabilitation therapy; determining, by a processor of the hearing assistance device, whether head movement for the first action associated with the first audio cue has been successfully executed by the wearer; after determining  whether the head movement for the first action has been successfully executed by the wearer: producing, by the processor, an audio output as explicit feedback for the wearer indicative of successful or unsuccessful execution of the first action by the wearer; and modifying, by the hearing assistance device, a second audio cue of the sequence of audio cues depending on the successful or unsuccessful execution of the first action by the wearer.  This application is also allowed for the reasons set forth in the remarks filed on 4/21/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774. The examiner can normally be reached Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHA FRISBY/Primary Examiner, Art Unit 3715